Case: 21-30001    Document: 00516504084         Page: 1    Date Filed: 10/11/2022




           United States Court of Appeals
                for the Fifth Circuit                         United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                              October 11, 2022
                                 No. 21-30001                   Lyle W. Cayce
                                                                     Clerk

   June Medical Services, L.L.C., on behalf of its patients, physicians,
   and staff, doing business as Hope Medical Group for Women;
   John Doe 1, M.D.; John Doe 2, M.D.; Dr. John Doe 3,
   M.D.,

                                                          Plaintiffs—Appellees,

                                     versus

   Courtney Phillips, in her official capacity as Secretary of the Louisiana
   Department of Health and Hospitals; Jeff Landry, in his official capacity
   as Attorney General of Louisiana; James E. Stewart, Sr., in his official
   capacity as District Attorney for Caddo Parish,

                                                     Defendants—Appellants,

                                     versus

   Leroy Brinkley; John Doe 5,

                                                          Movants—Appellees.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:16-cv-444
Case: 21-30001      Document: 00516504084           Page: 2     Date Filed: 10/11/2022

                                     No. 21-30001


   Before Smith, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          On January 7, 2022, we issued a limited remand directing the district
   court to “evaluate the sealing orders under the proper legal standard within
   30 days.” June Med. Servs., LLC v. Phillips, 22 F.4th 512, 521–22 (5th Cir.
   2022). The district court then directed the parties to confer and file a joint
   memorandum on agreed-upon unsealings and documents subject to further
   disagreement. The parties did so. They stipulated to the status of 154 of the
   177 documents: 150 to be unsealed entirely, 2 to remain sealed, and 2 to be
   redacted. Accordingly, the district court entered an order unsealing the 150
   agreed-upon documents and conducting the requisite line-by-line sealing
   analysis for the remaining documents, including the 23 documents still in
   dispute.
          The parties returned to our court, and we directed them to file letter
   briefs. In its letter brief, Louisiana contends that we should unseal all but four
   of the currently sealed documents—in effect removing the pseudonym order.
   The plaintiffs, by contrast, argue that we should simply dismiss the appeal
   and leave the sealed documents undisturbed.
          We generally agree with Louisiana. We therefore remand the case to
   the district court with the following instructions. All information regarding
   non-parties (including non-party patients and non-party employees) should
   remain redacted. The following four documents should also remain sealed:
   (1) Dkt. No. 273-3, ROA.6368–70; (2) Dkt. 289-14, ROA.8432–34; (3) Dkt.
   No. 247-4, ROA.4376–87; and (4) Dkt. No. 272-51, ROA.6256–69. The
   remainder of the disputed documents should be unsealed, as the State has
   argued. See, e.g., Binh Hoa Le v. Exeter Fin. Corp., 990 F.3d 410, 416–21 (5th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-30001     Document: 00516504084            Page: 3   Date Filed: 10/11/2022




                                     No. 21-30001


   Cir. 2021); June Med. Servs., 22 F.4th at 519–22; Macias v. Aaron Rents, Inc.,
   288 F. App’x 913, 915 (5th Cir. 2008); 2 Moore’s Federal Practice
   – Civil § 10.02[c][i] (2022). The parties have seven days to comply with
   this order and to ensure that the appropriate documents are sealed, unsealed,
   or redacted as specified above.
          REMANDED WITH INSTRUCTIONS.




                                          3